Wither, J.
(dissenting). We dissent and vote to annul the Commissioner’s determination.
The facts stated in the majority opinion are correct except that Deputy Sheriff Hinman who investigated the accident testified that he did not have his accident report with him, but said, “ I know there were skid marks.” Where they were does not appear. To the facts set forth in the majority opinion should be added that petitioner was driving westerly into the sun; he had not had any alcoholic beverage; and he was on his way to pick up his fiancee to go to see their pastor to arrange for their marriage. In addition, the record shows the following questions by the Referee and answers by petitioner:
‘ ‘ Q. How do you account for the fact that you did not see the bicyclist before? A. I assume he must have come from a side road or a driveway.
“ Q. Did you see him enter the highway? A. No.
“ Q. Were you paying attention to what you were doing? A. Yes.
“ Q. Were you paying attention to the roadway? A. Yes.
“ Q. You could see straight ahead quite a distance, couldn’t you? A. Yes.
“ Q. What do you think you were thinking—were you thinking of your intended wedding? A. Probably, yes, that was on my mind.
“ Q. You were not paying as much attention to the road? A. No, I would not say that. I was driving with care.
“ Q. How fast were you going? A. Between thirty-five and forty.”
The Deputy Sheriff testified that petitioner was not charged with a traffic law violation. In answer to the Referee’s question in this regard he said: “No, Sir, we did not. Through our investigation we could not, and from his statements, issue a summons.”
Despite the above-quoted testimony given by the petitioner, the Referee incorrectly found that petitioner admitted that he *101was “ not paying enough attention to the highway”; and he added: ‘ ‘ There seems to be no other explanation for his failure to observe the bicyclist before this time. This is true even though he was proceeding westerly toward the sun”; and he concluded: " I find gross negligence on the part of Mr. Pask as the cause of this accident, in that Mr. Pask was not paying attention to the road, but was permitting his thoughts to be elsewhere, and that he failed to notice the bicyclist, which he should certainly have been able to observe.”
Upon that finding petitioner’s license was revoked under paragraph (e) of subdivision 3 of section 510 of the Vehicle and Traffic Law for gross negligence in the operation of a motor vehicle.
We recognize that in certain cases of unexplained and unexcused serious accidents, revocations of the driver’s license under the above section of the Vehicle and Traffic Law have been confirmed (see cases cited in majority opinion). In the case at bar, however, we find no basis in the record (apart from the fact of the emotional element arising from the serious result of the accident) for a finding that petitioner’s conduct constituted gross negligence and a reckless disregard for life and property of others. There was nothing about petitioner’s condition, nor the evidence of his operation of the automobile to justify a finding of gross negligence. Petitioner was driving into the sun, and that could be an explanation for the accident, although he did not assert it. He could have had a momentary loss of consciousness, from reverie or otherwise, but such would not constitute gross negligence without more (Matter of Beatty v. Kelly, 9 A D 2d 1001; Matter of Crawford v. Fletcher, 278 App. Div. 1017; Matter of Jenson v. Fletcher, 277 App. Div. 454). The police officers who investigated the accident could find no cause for placing a charge against petitioner. There is no substantial evidence in this record upon which petitioner could properly be charged with more than ordinary negligence; and such is the holding of many cases (Matter of Ferguson v. Kelly, 11 A D 2d 846; Matter of Renaud v. Kelly, 10 A D 2d 580; Matter of Beatty v. Kelly, supra; Matter of Harris v. Kelly, 9 A D 2d 785; Matter of Wagner v. Hults, 9 A D 2d 639). In the Ferguson case (supra, p. 847), the court said: “ while the failure to see the approaching car and to yield the right of way may have constituted ordinary negligence the petitioner’s actions did not evince that disregard of the consequences thereof or that indifference to the rights of others which separates gross negligence from ordinary negligence in both quality and degree. In our view there is a lack of *102substantial evidence in this record to support the determination of the Commissioner.”
Moreover, it is noted that the accident occurred on August 5, 1963; the order of revocation was made December 2, effective December 7,1963; this article 78 proceeding to review the determination was instituted December 4, 1963; and the proceeding then lay dormant for over 4 years. Not only did respondent Commissioner fail to move to dismiss the proceeding for failure to prosecute, but the court was informed on the argument, the Commissioner duly renewed petitioner’s driver’s license in the meantime. This action, and lack of action, by the Commissioner is inconsistent with his determination. Justice calls for annulment of the determination.
Accordingly, the determination of the Commissioner should be annulled.
Williams, P. J., and Goldman, J., concur with Del Vecchio, J.; Witmer, J., dissents and votes to annul the determination, in opinion, in which Marsh, J., concurs.
Determination confirmed, without costs.